Citation Nr: 0737789	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-12 061A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability.  

2.  Entitlement to service connection for a bilateral elbow 
disability.  

3.  Entitlement to service connection for a bilateral 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and D. B. 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
October 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Board decided this case in June 2006, and in response the 
veteran appealed to the U. S. Court of Appeals for Veterans 
Claims (Court).  In a September 2007 Order, granting a Joint 
Motion, the Court vacated the Board's decision and remanded 
this case for further development and readjudication in 
compliance with directives specified.  

The Joint Motion indicates the veteran should have a VA 
examination by an orthopedist, who in turn must indicate 
whether there is "clear and unmistakable" evidence the 
veteran's claimed disabilities existed prior to his military 
service, and if so, whether there also is "clear and 
unmistakable" evidence they were not aggravated during his 
military service beyond their natural progression.  See the 
Joint Motion for Remand at page 5.  See also VAOPGCPREC 3-
2003 (July 16, 2003).

The Joint Motion further indicates this examination should 
not be performed by Dr. V. M., the VA physician who examined 
the veteran in December 2005, because he has already 
commented on this case.

As the veteran's disabilities were not noted during his 
military induction examination, the presumption of soundness 
will attach at service entrance unless there is clear and 
unmistakable evidence the disabilities preexisted service and 
were not aggravated by service beyond their natural 
progression.  See again VAOPGCPREC 3-2003.  The Joint Motion 
stated the Board incorrectly applied a different evidentiary 
standard, as did the VA examiners.  Thus, a remand is 
required so the veteran may receive a VA examination where 
the examiner forms his or her opinions based upon this 
"clear and unmistakable evidence" standard.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the downstream degree of 
disability and the effective date of an award.  The veteran 
has not received Dingess notice concerning these downstream 
elements of his claim and should before deciding his appeal 
to avoid any chance of unduly prejudicing him.  See, e.g., 
Mayfield v. Nicholson, 07-7130 (Sept. 17, 2007) (Mayfield 
IV).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
his service-connection claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

2.  Schedule the veteran for an 
examination by an orthopedist.  (Note:  
Drs. V. M. and B. T. should not perform 
this examination (only because they have 
already commented on this case).  The 
claims folder, including a complete copy 
of this remand and the Joint Motion, must 
be made available to the designated 
examiner for a review of the veteran's 
pertinent medical and other history.  The 
evaluating orthopedist should review all 
pertinent medical and lay evidence, 
including the reports of the September 
2002 fee-basis examination by Dr. B. T. 
and the December 2005 VA examination by 
Dr. V. M.  

The evaluating orthopedist must indicate 
whether there is clear and unmistakable 
evidence the claimed disabilities 
(involving the wrists, elbows, and 
shoulders) existed prior to the veteran's 
period of active military service from 
June 1978 to October 1983.  If they 
clearly and unmistakably did, then the 
evaluating orthopedist must then also 
indicate whether there is clear and 
unmistakable evidence these disabilities 
were not aggravated during the veteran's 
military service beyond their natural 
progression.

"Clear and unmistakable evidence" means 
"with a much higher certainty than 'at 
least as likely as not' or 'more likely 
than not.'"  

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, then he or she 
should expressly indicate this.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
for his claims.  

3.  Then readjudicate the claims in light 
of the additional evidence.  If they are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



